Citation Nr: 1208684	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-23 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to additional special monthly compensation based on the need for the regular aid and attendance of another person. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from December 1964 to April 1968 with service in the Republic of Vietnam. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to additional special monthly compensation based upon the need of aid and attendance of another person.  The Veteran filed a timely appeal to the Board of Veterans' Appeals (Board). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to additional special monthly compensation based on the need for the regular aid and attendance of another person.

Service connection is currently in effect for the loss of use of both feet associated with diabetes mellitus with retinopathy evaluated as 100 percent disabling; diabetes mellitus with retinopathy evaluated as 40 percent disabling; history of bilateral tinea pedis and calluses with right leg cellulitis with history of draining osteomylitis, with present manifestations on the left foot (right forefoot amputated on 10/8/04), evaluated as 30 percent disabling; and erectile dysfunction associated with diabetes mellitus, which is noncompensably rated.  In a recent January 2012 rating decision noted in Virtual VA, the Veteran was awarded service connection for non-Hodgkin's Lymphoma with a 100 percent evaluation assigned for active process, with a review examination scheduled. 

The Veteran is also currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114, subsection (k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ; special monthly compensation under 38 U.S.C.A. § 1114, subsection (l) and 38 C.F.R. § 3.350(b) on account of loss of use of both feet; and special monthly compensation under 38 U.S.C.A. § 1114, subsection (p) and 38 C.F.R. § 3.350(f)(3) at the rate intermediate between subsection (l) and subsection (m) on account of loss of use of both feet with additional service-connected disabilities independently ratable at 50 percent or more from October 8, 2004.  

With this appeal, the Veteran is seeking additional special monthly compensation based on the need for aid and attendance.  While the Veteran cannot receive additional special monthly compensation based on the need for aid and attendance due to his loss of use of the lower extremities, additional special monthly compensation could be awarded if he is shown to require aid and attendance due solely to his other service-connected disabilities.  See Breniser v. Shinseki, 25 Vet. App. 64 (2011).

There are some additional VA treatment records in Virtual VA dating from July 2010 to November 2011 that have not been considered with respect to his aid and attendance claim.  These need to be considered by the RO/AMC in the first instance on remand.  In addition, relevant VA treatment records dating from February 2009 to the present, that are not duplicates of those contained in Virtual VA, should be obtained from the West Haven VA Medical Center (VAMC).  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, the Veteran has not been afforded a VA aid and attendance examination to determine whether he requires such assistance as a result of his service-connected disabilities other than his loss of use of the feet.  Such examination should be scheduled on remand.  38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause" fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder relevant treatment records from the VAMC in West Haven, Connecticut, dating since February 2009, which are not duplicates of the records contained in the Virtual VA file.

2.  Schedule the Veteran for a VA Aid and Attendance examination to determine whether the Veteran requires aid and attendance of another for reasons other than his service-connected loss of use of both legs.  The claims file should be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran requires the regular aid and attendance of another to perform daily self care tasks due to his service-connected disabilities other than his loss of use of both legs (he is service connected for diabetes mellitus with retinopathy, history of bilateral tinea pedis and calluses with right leg cellulitis with history of draining osteomyelitis, erectile dysfunction, and non-Hodgkin's lymphoma).  If aid and attendance is required due to non-Hodgkin's lymphoma, the examiner should indicate whether such need is temporary or permanent.  The medical basis for the conclusions reached should be provided. 

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


